Order, Supreme Court, New York County (Charles Edward Ramos, J.), entered October 16, 2003, which, inter alia, granted defendants’ motions to dismiss on the ground that the court lacked jurisdiction over necessary parties, unanimously affirmed, with costs.
Plaintiffs do not dispute that nominal defendant Edward Baroudi, a resident of France, is a necessary party and it is evident that there exists no jurisdictional predicate for joining him in the action. Accordingly, dismissal was warranted because New York courts lack jurisdiction over a necessary party and there is an alternative forum available in Gibraltar, where, it appears, all indispensable parties can been joined (see CPLR 1001 [b]; and see e.g. Matter of Ayres v New York State Commr. of Taxation & Fin., 252 AD2d 808, 810 [1998]; cf. Rocha Toussier y Asociados, S.C. v Rivero, 91 AD2d 137, 141 [1983]). Concur— Andrias, J.P., Friedman, Marlow, Gonzalez and Catterson, JJ.